DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed September 22, 2022 (hereafter the “9/22 Reply”) has been entered, and Claim 93 has been canceled.  
Claims 54, 63-64, 86, 88, 92, 94, 100-103, 107, 112, 115, 128-136, and 138-147 remain pending, with Claims 112 and 115 withdrawn from consideration as directed to a non-elected invention (see Office Communication of January 29, 2021).  
Claims 100-102 and 146-147 are withdrawn from consideration as directed to a non-elected species (see below).

Claim Interpretation
The following have been previously noted. 

Each of independent Claims 54 and 63 recites “fusion protein[ ] comprising a donor diversity scaffold domain inserted into a recipient diversity scaffold domain” (emphasis added; see lines 2-3 of Claim 54 and lines 1-2 of Claim 63) where the emphasize portion is interpreted as a product by process limitation wherein the quoted phrase is not limited to the process step recited in the claims.  
Thus the broadest reasonable interpretation in light of the disclosure of the quoted phrase is as meaning a fusion protein comprising a first polypeptide domain (termed “donor diversity scaffold”) within a second polypeptide domain (termed “recipient diversity scaffold”).  This is consistent with the instant specification, such as in Figures 28 and 29 as described on page 13, line 7, to page 14, line 21.  
It is noted that this interpretation encompasses embodiments of a fusion protein wherein a first polypeptide domain (i.e. “donor diversity scaffold”) within a second polypeptide domain (i.e. “recipient diversity scaffold”) is mutated at one or more residues.  Stated differently, there is no requirement that the mutated first polypeptide domain be physically “inserted into” the second polypeptide domain as part of a process.   

Additionally, each of independent Claims 54 and 63 recites “the donor diversity scaffold domain comprises a donor scaffold and a donor interaction sequence” which has been accorded the broadest reasonable interpretation in light of the instant disclosure as meaning the first polypeptide domain (i.e. “donor diversity scaffold”; see above) comprises 
i) a polypeptide framework (termed “donor scaffold”) “which maintains the secondary structural elements which combine to form the stable core structure of the [donor scaffold] domain” (see e.g. pg 17, lines 24-25, of the instant specification) and 
ii) contiguous or non-contiguous amino acid residues (termed “donor interaction sequence”) that are “presented by the stable core structure of the [donor] scaffold” and “may interact with other molecules and mediate the binding activity of the [donor diversity scaffold] domain, for example binding to a target molecule” (see e.g. pg 18, lines 5-8, of the instant specification). 
And each of independent Claims 54 and 63 recites “the recipient diversity scaffold domain comprises a recipient scaffold and a recipient interaction sequence” (emphasis added) which has been accorded the broadest reasonable interpretation in light of the instant disclosure as explained above with respect to “donor diversity scaffold domain”.  
For clarity, the second polypeptide domain (i.e. “recipient diversity scaffold”) is interpreted as comprising 
i) a polypeptide framework (termed “recipient scaffold”) “which maintains the secondary structural elements which combine to form the stable core structure of the [recipient scaffold] domain” (see e.g. pg 17, lines 24-25, of the instant specification) and 
ii) contiguous or non-contiguous amino acid residues (termed “recipient interaction sequence”) that are “presented by the stable core structure of the [recipient] scaffold” and “may interact with other molecules and mediate the binding activity of the [recipient diversity scaffold] domain, for example binding to a target molecule” (see e.g. pg 18, lines 5-8, of the instant specification). 

Claim 54 recites “a diverse population of fusion proteins[ ] comprising [ ] a donor interaction sequence and [ ] a recipient interaction sequence[ ] linked [ ] without linkers or with linkers of up to 4 amino acids, [ ] wherein one, two or all three of the donor interaction sequence, the recipient interaction sequence and the linkers are diverse in said population” (emphasis added), where “one, two or all three of the donor interaction sequence, the recipient interaction sequence and the linkers are diverse in said population” is interpreted as a standard for ascertaining the requisite degree of “a diverse population”.  
This interpretation is consistent with the instant disclosure at least as found on pg 31, lines 30-34.  

Claim 54 also recites “optionally wherein the fusion proteins are associated with binding partners to form heterodimers” (see last line) where the claim elements following “optionally” are interpreted as not required to be present in all embodiments of the claimed library.  

Claim 64 recites “[a] binding member comprising a fusion protein according to claim 63 and a partner domain” (emphasis added), which has been according the broadest reasonable interpretation of “a fusion protein” as physically associated with “a partner domain”.  This is consistent with the instant specification, which includes description of “each binding member in the founder library comprising a fusion protein and optionally, a partner domain associated with the fusion protein” (see pg 4, lines 26-27).

Claim 103 depends from Claim 63, and so Claim 103’s limitation of “the native N and C terminals of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” (emphasis added) is with reference to “the N and C terminals of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” in Claim 63.
Claim 103 is interpreted as further limiting the fusion protein of Claim 63, and so limits embodiments of Claim 103 to comprise “native” N and C terminals of “the donor diversity scaffold domain [that] is a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” in Claim 63.  Stated differently, the “the native N and C terminals of the donor diversity scaffold domain” are those that occur naturally or in their “native” state as opposed to those that are created or generated by human intervention (or those that are “artificial” as discussed below with respect to Claim 107).  
This interpretation is consistent with the use of the term “native” in the instant specification (see pg 19, lines 5-16; pgs 24-25, bridging ¶; and pg 89, line 33, to pg 90, line 16, of Example 17).  

Claim 107 depends from Claim 63, and so Claim 107’s limitation of “artificial N and C terminals generated by cyclisation and linearization of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” (emphasis added) is with reference to “the N and C terminals of the donor diversity scaffold domain are linked to the recipient diversity scaffold domain” in Claim 63.
Claim 107 is interpreted as further limiting the fusion protein of Claim 63, and so limits embodiments of Claim 107 to comprise “artificial” N and C terminals of “the donor diversity scaffold domain [that] is a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” in Claim 63.  Stated differently, the “artificial N and C terminals [ ] of the donor diversity scaffold domain” are those that do not occur naturally or in their “native” state, but rather are those that are (or equivalent to those) “generated by cyclisation and linearization” as recited in Claim 107.  This interpretation is consistent with the interpretation of Claim 103 above. 
Additionally, Claim 107’s recitation of “artificial N and C terminals generated by cyclisation and linearization of the donor diversity scaffold domain” is interpreted as a product by process limitation wherein the “artificial N and C terminals” are not limited to the process steps recited in the claim.  
Thus the claim is interpreted as reciting --wherein artificial N and C terminals 

Claim 140 recites “the integral membrane protein is a[ ] Type I receptor” (emphasis added) which is interpreted as meaning an --integral membrane protein that is a Type I transmembrane protein receptor--.  This is consistent with the understanding in the art as evidenced by Chou et al. (“Prediction of Membrane Protein Types and Subcellular Locations” PROTEINS: Structure, Function, and Genetics 34:137–153 (1999); see e.g. Figs. 1-3) and Hegde et al. (cited in IDS filed Feb. 3, 2022).  
This interpretation is also consistent with the specification on page 33, which is within the context of embodiments that “may be an integral membrane protein [such as a] G protein coupled receptor (GPCR) or Type I receptor”.  

Specification
In light of the amendments to the specification, the previous objection thereto regarding instances of the terms “disulfide” and “disulfides” has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn
In light of amendments to Claims 92 and 131, the two previous (and separate) rejections thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

Claim Rejections - 35 USC § 103– Withdrawn and Maintained
In light of claim amendments, the previous rejection of Claims 54, 63 and 145 under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2015/0210756 Al; published 7/30/2015) in view of Heitz et al.  and Miura et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54, 63-64, 86, 88, 92, 94, 103, 107, 128-136 and 138-145 are rejected under 35 U.S.C. 103 as being unpatentable over Bowdish et al. (US 2003/0232972 A1; published 18 Dec 2003, cited in IDS filed 4 March 2021, of record) in view of Horowitz et al. (US 2010/0004134 A1; published January 7, 2010), Torres et al. (as previously cited), Heitz et al. (as previously cited) and Cochran et al. (US 2014/0073518 A1; published 3/13/2014).  
This rejection has been previously presented with respect to Claims 54, 63-64, 86, 88, 92-94, 103, 107, 128-136 and 138-145.  And this rejection has been revised in light of claim amendments filed with the 9/22 Reply.  
As an initial matter, it is noted that Bowdish et al., Horowitz et al., Torres et al. and Cochran et al. are directed to the preparation of combinatorial libraries of recombined polypeptides as a common field of endeavor.  It is further noted that Bowdish et al., Torres et al. and Cochran et al. are directed to use of combinatorial libraries of recombined antibody polypeptides as a common field of endeavor.
Generally, Bowdish et al. teach 
“[i]mmunoglobulins or fragments thereof have a peptide of interest inserted into a complementarity determining region (CDR) of an antibody molecule. The antibody molecule serves as a scaffold for presentation of the peptide and confers upon the peptide enhanced stability” (emphasis added; see pg 1, ¶0006), 
and 
“methods for creation of a library of monoclonal antibodies that can be screened for a desired activity. These methods of making a library include the steps of inserting a nucleic acid molecule encoding a biologically active peptide into, or in place of at least a portion of, one or more CDR regions of a nucleic acid molecule encoding an immunoglobulin heavy or light chain” (emphasis added; see pg 3, ¶0027),

where their “library” is “a diverse population of fusion proteins” in Claim 54 and each library member is a “fusion protein” of Claim 63.  
Bowdish et al. further teach 
“an immunoglobulin molecule or fragment has amino acids residues corresponding to one complementarity determining region (CDR) replaced with amino acid residues comprising a biologically active hemopoietic or thrombopoietic peptide.  In another particular embodiment, amino acid residues corresponding to at least two complementarity determining regions (CDRs) are each replaced by amino acid residues comprising such a biologically active peptide.  In a single immunoglobulin molecule or fragment thereof, one or more complementarity determining regions can be replaced with a peptide; for example, CDR3 of a heavy chain, CDR3 of a light chain, CDR3 of both a heavy and light chain, CDR2 and CDR3 of a heavy chain, or CDR2 and CDR3 of a light chain. Other combinations of replaced CDR regions are possible” (emphasis added; see pg 1, ¶0007; and also pg 24, left col., claims 1 and 4),   
where the replaced amino acid residues of the one or more CDRs correspond to the “all or part of VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 or VL CDR3 of the antibody variable domain” in lines 13-14 of Claim 54 and lines 11-12 of Claim 63.    
They further teach their “immunoglobulin molecule or fragment thereof” as “selected from the group consisting of Fab fragment, F(ab′)2 fragment and ScFv fragment” (emphasis added; see pg 24, left col., claim 4; see also pgs 2-3, ¶0018).  They also teach 

    PNG
    media_image1.png
    204
    439
    media_image1.png
    Greyscale

Their “scaffold sequence” is “a donor diversity scaffold domain” in Claims 54 and 63, and an scFv, fragment (with replaced amino acids as described above) is a “fusion protein” in Claims 54 and 63.  
Bowdish et al. also teach the grafting of a TPO mimetic peptide into the heavy chain CDR3 of the tetanus toxoid antibody (and antibody fragments) with random sequences flanking the peptide in either side (see e.g. abstract and Figure 3), where in each of Claims 54 and 63,
the TPO mimetic peptide (with the flanking sequences) is “a donor diversity scaffold domain” (DDSD), with at least a portion of the TPO mimetic peptide being “a donor interaction sequence” (DIS), and at least one of the flanking sequences being “a donor scaffold” (DS),  and 
the heavy chain CDR3 of the tetanus toxoid antibody is “an antibody variable domain” and “a recipient diversity scaffold domain” (RDSD), with non-CDR sequences being “a recipient scaffold” (RS), and at least one of the other CDRs being “a recipient interaction sequence” (RIS).  
Related to Figure 3, Bowdish et al. further teach that 
“the peptide replacing the amino acids of a CDR is an agonist TPO mimetic peptide. One such agonist peptide has at least the sequence IEGPTLROWLAARA (SEQ. ID. N.O. 1). Other sequences are possible for TPO agonist mimetic peptides, which can be found using binding, growth and activation assays known by those skilled in the art and as described herein. Agonist TPO mimetic peptides when positioned in CDR regions can have one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide which become covalently bonded to immunoglobulin framework residues. [ ] Other immunoglobulin molecules or fragments thereof have a CDR region replaced by the TPO mimetic peptides comprising the amino acid sequence of SEQ. ID. NOS: 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 47, and 49 (see FIG. 5)” (emphasis added; see pg 2, ¶0017).  

Additionally, Bowdish et al. teach 
“[a]nother biologically active peptide that can replace the amino acid residues of a CDR is an agonist EPO mimetic peptide. One such EPO agonist peptide has as its amino acid sequence DYHCRMGPLTWVCKPLGG (SEQ. ID. NO:3). Other amino acid sequences are possible for EPO agonist mimetic peptides, which can be found using binding, growth and activation assays known by those skilled in the art and as described herein. Agonist EPO mimetic peptides when located in CDR regions can also have one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide which become covalently bonded to immunoglobulin [framework] residues. Thus, in particular embodiments provided herein are immunoglobulin molecules (IgG) or fragments (e.g., Fab, ScFv, heavy or light chains) that have a CDR region replaced with a TPO or EPO mimetic peptide” (emphasis added; see pgs 2-3, ¶0015).

The population of various TPO mimetic peptides and agonist EPO mimetic peptides inserted into immunoglobulin fragment (e.g. scFv) framework residues is “a diverse library as recited in Claim 54.  The EPO agonist peptide of SEQ ID NO:3 without “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide” have “native N and C terminals” of Claim 103.  And the optional “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide” are the “linkers of up to 4 amino acids” in each of Claims 54 and 63 as well as the “artificial N and C terminals” of Claim 107 (see Claim Interpretation section above regarding Claim 107).  
Regarding Claim 145, and as shown in Figure 3, the TPO mimetic peptide of SEQ ID NO:1 is 14 amino acids long with two random XX amino acids on each end for a total of 19 amino acids, while the EPO agonist peptide of SEQ ID NO:3 is 19 amino acids long.  
Bowdish et al. do not teach their mimetic peptides and optional “additional amino acid residues at the amino and/or carboxyl termini of the peptide” as being “a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” as recited in Claims 54 and 63.  
Regarding Claim 128 and a library of members with “(i) diverse donor interaction sequences and the same recipient interaction sequence”, Bowdish et al. teach examination of a library of individual candidate Fab clones by sequence (see pg 16, ¶¶0171-0173) including two different TPO mimetic sequences (one with the 14 amino acid TPO mimetic sequence of IEGPTLROWLAARA as shown in Fig 3, and a second with a Thr for Ala mutation at position 11 of that sequence, see “clone X2c” in ¶0173), which are “diverse donor interaction sequences” of Claim 128.  And those different mimetic sequences are in the same antibody sequence background, which is “the same recipient interaction sequence” in Claim 128.  
Regarding Claims 129 and 130 and a library of members with “diverse linker sequences”, Bowdish et al. teach “immunoglobulin molecules or fragments thereof have a CDR region replaced by the TPO mimetic peptides comprising the amino acid sequence of SEQ. ID. NOS: 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 47, and 49 (see FIG. 5)”, where those SEQ ID NOs have different two random XX sequences on each end of the same TPO mimetic sequence of IEGPTLROWLAARA in Figure 5.  The different random XX sequences are “diverse linker sequences” of Claims 129 and 130.  
Regarding Claim 131 and a library of members with “partner domains”, Bowdish et al. teach additional libraries containing TPO mimetic sequences including Fab molecules where “Peptide 1” in the CDR3 of a heavy chain is separately paired with “Peptide 2” in the CDR1 of a light chain, in the CDR2 of a light chain, and in the CDR3 of a light chain (see pg 17, ¶¶0177-0178 and rows 2-4 of Table 1).  The three different light chains are “partner domains” of Claim 131. 
Regarding Claims 132-134 and members “displayed on the surface of a [ ] virus”, “displayed on the surface of a bacteriophage” and “fused to a coat protein of a filamentous phage”, respectively, Bowdish et al. teach displaying scFv molecules on phages via fusion with the filamentous phage gene III protein, and where the phage contain “the genes encoding that specific antibody” (see pg 6, ¶0078, pg 7, ¶¶0081-0083, pg 8, ¶0087, and pg 9, ¶¶0100, 0103, and 0107) and on the surface of packaged phagemid particles (see pg 7, ¶0082, to pg 8, ¶0087).  
Regarding Claims 64, 135 and 142, and as explained above with respect to Claim 131, Bowdish et al. teach Fab molecules comprising heavy chain molecules containing TPO mimetic sequences physically associated with light chain molecules, which are each “a partner domain” of Claims 64, 135 and 142.  Further regarding Claim 135, heavy and light chains in an Fab molecule are linked by a disulfide bond.  
Regarding Claims 86, 88, 92 and 94, and as explained above with respect to Claim 131, Bowdish et al. teach Fab molecules with a heavy chain molecule physically associated with antibody light chain molecules that also contain TPO mimetic peptides (see pg 17, ¶0178 and Table 1).  Regarding the “linker” in Claim 92, heavy and light chains in an Fab molecule are linked by a disulfide bond.  Regarding Claim 94, Table 1 of Bowdish et al. teach replacement of both CDR1 and CDR2 of an antibody light chain. 
Regarding Claim 136, and further to the explanation above with respect to Claim 135, Bowdish et al. teach an F(ab')2 fragment “comprising a region where amino acid residues corresponding to at least a portion of a two complementarity determining regions (CDRS) are replaced with a peptide mimetic selected from the group consisting of an EPO mimetic and a TPO mimetic” (see pg 24, claims 1 and 4), where an F(ab')2 fragment contains two heavy chains and two light chains that are physically associated with each other, and so each heavy chain has the “multiple partner domains” of Claim 136.  
Regarding Claims 138-139, and as explained above with respect to Claim 131, Bowdish et al. teach Fab molecules a heavy chain and an associated light chain where each contains a TPO mimetic peptide that binds the same cMpl receptor (see e.g. pg 9, ¶¶0110 and 0112), a known integral membrane protein expressed on human platelets (see e.g. pg 15, ¶¶0165-0166).  
Regarding Claim 140, and as explained with respect to Claims 98-99, 103 and 107 above, Bowdish et al. teach EPO mimetic peptides used in the same manner as TPO mimetic peptides.  They further teach the binding of those peptides to the EPO receptor, which is a Type I cytokine receptor (see pg 10, ¶¶0113-0116) as encompassed by Claim 140.  
Regarding Claims 143 and 144, Bowdish et al. teach a single antibody containing “multiple copies of the TPO mimetic peptide within a single light or heavy chain” (see pgs 18-19, ¶0186), with “[c]ombinations where two TPO mimetic peptides were combined within a given heavy chain” (see pg 19, ¶0187 and Table 2).  
As noted above, Bowdish et al. do not teach “a cysteine-rich peptide comprising multiple disulphide bridges formed by cysteine residues within the scaffold domain” as recited in Claims 54 and 63.  And their teachings regarding using an antibody fragment, including an scFv, as a “scaffold for presentation” of peptides are re-emphasized (see e.g. pg 1, ¶0006; pg 3, ¶0028; pg 6, ¶0066; pgs 14-15, ¶0162; and pg 16, ¶0169).  
Horowitz et al. teach “combinatorial libraries of conformationally constrained polypeptide sequences and their uses” (see pg 1, ¶0002), including “providing a physically selectable display comprising tandem or multimeric assemblies of discrete or random fragments of one or more native or variant polypeptides, or sequences mimicking such fragments, wherein at least some of such assemblies form conformationally constrained polypeptide targets, and wherein at least some of the fragments are other than antibody fragments” (emphasis added; see pg 1, ¶0008).  
Horowitz et al. further define tandem or multimeric assemblies as referring “to two or more polypeptide fragments associated with each other by any means, including conjugation [ ] or by complexing” (emphasis added; see pg 3, ¶0056), where conjugation is defined as referring “to any and all forms of covalent or non-covalent linkage, and include, without limitation, direct genetic or chemical fusion, coupling through a linker or a cross-linking agent, and non-covalent associate” (emphasis added; see pg 3, ¶0055) and fusion is “explicitly encompasses internal fusions, i.e., insertion of sequences of different origin within a polypeptide chain, in addition to fusion to one of its termini” (emphasis added; see pg 3, ¶0057).  Also, the phrase “conformationally constrained polypeptide target” specifically includes “conformational epitopes” (see pg 3, ¶0051).  All of the above is analogous to Bowdish et al.’s insertion of a TPO or EPO into an scFv scaffold as described above.  
Additional correspondence between the teachings of Horowitz et al. and Bowdish et al. include the former’s teaching that “it is possible to present single linear or discontinuous sequences of a target protein on a surrogate scaffold, such that the introduced sequence adopts partial or total conformational elements of the original protein. An example of this approach is described in Example 3” (see pg 6, ¶0092), where Horowitz et al.’s Example 3 presents illustrative TPO and EPO examples (see pgs 6-7, ¶0093) and they further teach that 
“scaffolds include, without limitation, CTLA-4, tandamistat, fibronectin, neocarzinostatin, CMB4-2, lipocalins, T-cell receptor, protein A domain Protein Z), 1m9, designed AR proteins, Zinc finger, pVIII, avian pancreatic polypeptide, GCN4, WW domain, Src homology domain 3 (SH3), Src homology domain 2 (SH2), PDZ domains, TEM-1 B-lactamase, GFP, thioredoxin, staphylococcal nuclease, PHD-finger, C1-2, BPTI, APPI, HPSTI, ecotin, LACI-D1, LDT-I, MTI-II, scorpion toxins, insect defensin A peptide, EETI-II, Min-23, CBD, PBP, cytochrome B562, Ld1 receptor domain A, -crystallin, ubiquitin, transferrin, C-type lectin-like domain, Avimers (Avidia/Amgen) and microproteins (Amunix)” (underlining added; see pg 7, ¶0094),
  
where the underlined scaffolds, including Min-23, correspond to cysteine-rich scaffold domains in the instant specification (see e.g. pg 17, lines 4-8).
Torres et al. teach that a binding domain 
"scaffold can be derived from Protein A, in particular, the Z-domain thereof (affibodies), ImmE7 (immunity proteins), BPTI/APPI (Kunitz domains), Ras-binding protein AF-6 (PDZ-domains), charybdotoxin (Scorpion toxin), CTLA-4, Min-23 (knottins), lipocalins (anticalins), neokarzinostatin, a fibronectin domain, an ankyrin consensus repeat domain, or thioredoxin" (emphasis added; see pg 7, ¶0062)  
where the underlined scaffolds correspond to cysteine-rich scaffold domains in the instant specification (see e.g. pg 17, lines 4-8).
Heitz et al. teach that Min-23 is a short peptide of “23 residues that correspond to the isolated CSB motif taken from a 28-residue squash trypsin inhibitor” and it contains two disulfide bridges instead of three for the parent protein (see e.g. abstract).  
Cochran et al. teach fusion proteins comprising an engineered knottin peptide where a portion of the knottin peptide is replaced (see e.g. title and abstract).  They further teach that knottin proteins have a characteristic disulfide linked structure and show the cysteines involved as connected by lines in Figure 1D to indicate which Cys residues are linked to each other (see pg 6, ¶0068).  Cochran et al. further teach that 
‘[t]he spacing between Cys residues is important in the present invention, as is the molecular topology and conformation of the engineered loop. The engineered loop may contain RGD to provide an integrin binding loop. These attributes are critical for high affinity integrin binding. The RGD mimic loop is inserted between knottin Cys residues, but the length of the loop must be adjusted for optimal integrin binding depending on the three-dimensional spacing between those Cys residues. For example, if the flanking Cys residues are linked to each other, the optimal loop may be shorter than if the flanking Cys residues are linked to Cys residues separated in primary sequence. Otherwise, particular amino acid substitutions can be introduced that constrain a longer RGD-containing loop into an optimal conformation for high affinity integrin binding” (emphasis added; Ibid). 

Cochran et al. also teach conjugation of a knottin peptide and an Fc portion of a mouse antibody as a fusion protein (see e.g. pgs 4-5, ¶¶0053-0056).  The conjugation of a knottin peptide (with an engineered loop) and an Fc portion of an antibody is analogous to Bowdish et al.’s conjugation of a TPO or EPO mimetic peptide to an antibody fragment such as an scFv.  The analogy includes correspondence of the engineered loop to the mimetic peptide while the flanking knottin residues correspond to Bowdish et al.’s “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide”.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify a library of antibody fragments (i.e. scFv polypeptides) of Bowdish et al. by 
replacing one or more amino acids of one or more CDRs of Bowdish et al.’s scFv polypeptides with 
a knottin or Min-23 peptide (as the “one or more additional amino acid residues at the amino and/or carboxyl termini of the peptide”) comprising engineered loops that present additional TPO or EPO or other mimetic peptides (in light of Horowitz et al., Torres et al., Heitz et al. and Cochran et al.) 
with the reasonable expectation of successfully improving the presentation of conformationally constrained peptides by use of the engineered loops (in light of Horowitz et al., Torres et al., Heitz et al. and Cochran et al.) within an scFv scaffold of Bowdish et al. to expand the breadth and scope of Bowdish et al.’s library members for use without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (of Horowitz et al., Torres et al., Heitz et al. and Cochran et al.) for another to obtain predictable results; and as simple use of a known technique (of Horowitz et al., Torres et al. and Cochran et al.) to improve the similar antibody fusion products (of Bowdish et al.) in the same way. 

Response to Applicant Arguments
Applicant’s arguments in the 9/22 Reply (see pgs 11-15) have been fully considered in totality with the record.  The arguments are not persuasive.   
Applicant first argues that Bowdish et al. (in their ¶0195)  describe randomization of cysteine residues in EPO “because the cysteines might in fact disrupt the normal disulfide bonds of the antibody” and that 

    PNG
    media_image2.png
    142
    926
    media_image2.png
    Greyscale

(see pgs 11-12 of the Reply).  
This argument is not persuasive with respect to at least the scFv embodiments of Bowdish et al.’s teachings, which do not contain “normal disulphide bonds of the antibody”.  Thus contrary to Applicant’s arguments it is NOT “directly contrary to the teaching of Bowdish et al to attempt to insert a cysteine-rich peptide into a CDR of an [scFv as an] antibody scaffold”, and so there are no deficiencies of Bowdish et al. to be remedied by the other cited documents. 
Applicant next argues that “Horowitz et al suggests using certain cysteine-rich peptides as recipient diversity scaffolds to present linear or discontinuous peptide sequences” (see pgs 12-13, bridging ¶ of the Reply) and so “does not suggest that cysteine-rich peptides can be used as donor diversity domains” (see pg 13, 1st full ¶).  This argument is not persuasive because the peptide sequences presented by a scaffold of Horowitz et al. is nonetheless a polypeptide that would be recognized by an artisan having ordinary skill as presenting those peptide sequences, and that polypeptide can be used to present those peptide sequences in other configurations, including the scFv configuration of Bowdish et al.  
Moreover, Horowitz et al. describes a common structural motif (four antiparallel helical bundles) as “a common structural scaffold” where “[a] reference four-helix bundle from one cytokine can be used as a structural scaffold for presentation of epitopes from other helical bundle proteins, such as other cytokines” (see pg 7, ¶0093 as cited in the rejection above).  Presentation of an epitope from one helical bundle protein in the helical bundle of another helical bundle protein does not bar the presented epitope from being used in the scFv polypeptides of Bowdish et al.
Applicant further argues that 

    PNG
    media_image3.png
    218
    929
    media_image3.png
    Greyscale

Contrary to this argument, and as stated in the rejection above, Cochran et al.’s fusion is analogous to Bowdish et al.’s conjugation of a TPO or EPO mimetic peptide to an antibody because each forms a fusion protein from an amino acid sequence to be displayed (Cochran et al.’s RGD and Bowdish et al.’s mimetic peptide) to a portion of an antibody.  
On pages 13-14, Applicant argues, based on a quote from the previous Office Action, that the basis of that rejection is “entirely speculative”.  This argument is not persuasive in light of the revised rejection above.  
On pages 14-15, Applicant argues that the teachings of Torres et al. in the previous Office Action were mis-interpreted.  This argument is not persuasive because those interpretations are not relied upon in the rejection above.  
On page 15, Applicant again argues based on Bowdish et al.’s removal of cysteine from an inserted sequence.  This argument is not persuasive for the reasons explained above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635